Citation Nr: 0735713	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-34 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that he suffers from PTSD as a result 
of service in Vietnam.  The veteran was in the United States 
Marine Corps.  He was assigned to B Battery 1st Battalion 11 
Marines.  

The veteran has stated that he was approved for disability 
Social Security benefits since January of 2004.  There are no 
records from the Social Security Administration in the claims 
file.  

The veteran was afforded a VA examination in September 2004.  
The examiner did not have access to the claims file.  The 
examiner found that the veteran described some experiences 
that would meet the Diagnosic and Statistical Manual for 
Mental Disorder 4th Edition's (DSM-IV) stressor criteria.  
The examiner's diagnosis, however, did not include PTSD.  

The veteran later submitted medical records from a Veterans 
Center, which include a mental evaluation and notes of 
meetings with counselors.  Those records reflect a diagnosis 
of chronic PTSD.  The veteran's representative waived the 
right to have that evidence referred to the RO.     

In the evidence referred to above, the veteran alleged that 
he was exposed to incoming fire while his unit was in Kei 
San.  He also reported that he flew wounded marines between 
Kei San and Da Nang .  

In light of the new evidence before the Board, the Board has 
concluded that further development is required.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain, if available, the 
Social Security Administration records 
pertaining to the claimant.  

2.	The RO should elicit information from 
the veteran and from any other source 
of military information at its disposal 
about the dates that the veteran was 
present in Kei San, the dates that his 
unit was stationed in Kei San, and 
about incoming fire over Kei San during 
those dates.

3.	The RO should schedule a VA examination 
to be performed by a psychiatrist in 
order to determine whether the veteran 
has PTSD.  The examiner should have 
access to the entire claims folder.  
The examiner should provide a 
foundation for his or her opinion.  If 
PTSD is diagnosed, the examiner must 
identify the stressor(s).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



